On Rehearing.
A rehearing was allowed on this matter on motion of the plaintiff herein, referred to in the opinion heretofore rendered as WGBS. The plaintiff has ably argued that Congress, in passing the Radio Act of 1927 (47 USCA § 81 et seq.), intended that the Court of Appeals of the District of Columbia should have power to vacate decisions of the Radio Commission pending appeal.
 The reasoning of the plaintiff, WGBS, is this: That even though, under the decision of the Federal Radio Commission v. General Electric Co., 281 U. S. 464, 50 S. Ct. 389, 74 L. Ed. 969, the task which Congress imposed upon the Court of Appeals under the Radio Act was of an administrative nature, yet it was intended that the court, in the exercise of that administrative duty, might draw upon its judicial powers, among which is the power first conferred upon it by the act of its creation, February 9, 1893, 27 Stat. 436, c. 74, § 11, and continued in the court to the present time, D. C. Code, March 4, 1929, T. 18, § 33. This provision is as follows: “The said court of appeals shall have power to issue all necessary and proper remedial prerogative writs in aid of its appellate jurisdiction.” And so, the plaintiff claims, under the power conferred by this statute, the court may stay orders and decisions of the Federal Radio Commission pending appeal. In this connection it must be noticed that in this ease the stay order was granted wholly without bond or other security to WICC, the successful party to the proceedings before the Radio Commission, against such damages as WICC might sustain by reason of the stay. Consequently, the position of the plaintiff necessarily is that the court has the power to stay without requiring bond or security of the appellant.
This claim involves examination of the organic law controlling the judiciary of the District of Columbia. This law is now largely to be found in the Code of the District referred to above. This Code provides, under Title 18, that appeals to the Court of Appeals from the Police Court of the District (section 28), from the Municipal Court (section 29), from the Juvenile Court (section 30), all shall lie but shall operate as a supersedeas upon the judgment below only upon the filing of proper bond or recognizance. Section 26, providing for. appeals from the Supreme Court of the District, is wholly silent on the necessity for a supersedeas bond. Section 25, however, gives the Court of Appeals power by rules “generally to regulate all matters relating to appeals.” Indeed, this power in the court can be traced back to the original act of the court’s creation of February 9,1893, referred to above. The revised rules of the court, effective December 1,1927, provide as follows-:
No. X (page 19).
<e-^ * * •
“2. No such appeal * * * shall operate as a stay of execution or supersedeas unless within such term of 20 days the appellant shall file in the Clerk’s office of the Supreme Court of the District of Columbia a *671bond with surety or sureties, to be approved by one of the justices of said Court, conditioned for the successful prosecution of such appeal.”
And rule 32, adopted December 1, 1927, provides: “The general rules of this Court shall apply to appeals under the Radio Act.”
On the surface, it might seem strange that the Code of the District should expressly require a bond as a prerequisite to a supersedeas on appeals from the inferior courts of the District when no such provision is contained with respect to appeals from the Supreme Court of the District, which, of course, is the general court of unlimited original jurisdiction. The reason, I believe, is this: In enacting the Code of the District, Congress provided that the Supreme Court should “possess the same powers and exercise the same jurisdiction as the district courts of the United States, and shall be deemed a court of the United States.” D. C. Code 1929, T. 18, § 43. Consequently, Congress felt it unnecessary to include in the Code an express provision for supersedeas bonds on appeal, believing that the appropriate section of the United States Code would apply. 28 USCA § 869, provides as follows: “§ 869. Bond in Error and on Appeal. Every justice or judge signing a citation on any writ of error, shall, except in cases brought up by the United States or by direction of any department of the Government, take good and sufficient security that the plaintiff in error or the appellant shall prosecute his writ or appeal to effect, and, if he fail to make his plea good, shall answer all damages and costs, where the writ is a supersedeas and stays execution, or all costs only where it is not a supersedeas as aforesaid.”
The language of this section and the subsequent section, 874, headed “Supersedeas,” is broad enough to apply to the courts of the District of Columbia as well as to the constitutional courts. It may, perhaps, be of significance that the language in these sections is broaden’ than that contained in 28 USCA § 377, which is expressly limited to the constitutional courts. This section being thus limited, it was necessary for Congress to confer upon the Court of Appeals the power to issue writs by express terms. Per contra, it was not necessary for Congress expressly to provide that appeals from the Supreme Court of the District should operate as a supersedeas only upon the taking of proper security, because the provision of 28 USCA § 869, to the same effect, already had application.
That the broad language of 28 USCA § '869, has application to legislative courts seems to be supported by Federal Trade Commission v. Klesner, 274 U. S. 145, 47 S. Ct. 557, 71 L. Ed. 972. Indeed, the Court of Appeals of the District of Columbia, in the case of Tuckorman v. Meams, 49 App. D.- C. 153, 262 F. 607, itself decided that the provisions of 28 USCA § 397, dealing with the amendments to pleadings, had application to the courts of the District, as well as to constitutional courts, and consequently was superior to any rule of court inconsistent therewith.
Under Equity Rule 74 (28 USCA § 723), the judge allowing an appeal from a decree granting or dissolving an injunction has power in his discretion to suspend the effect of the decree ponding appeal. With respect to this class of eases, this power is wholly discretionary and may be exercised, at least within the limits of a wise discretion, without the security required in other cases as a prerequisite for a supersedeas. Hovey v. McDonald, 109 U. S. 150, 3 S. Ct. 136, 27 L. Ed. 888. And, “of course, where the power is not exercised by the court, nor by the judge who allows the appeal, the decree retains its intrinsic force and effect.” Id., 109 U. S. page 162, 3 S. Ct. 136, 143, 27 L. Ed. 888. But this power, it would seem, is inherent in the lower court only, not the appellate court. Indeed, in the Slaughter House Cases, 10 Wall. 273, 19 L. Ed. 915, it was stated that even the Supreme Court of the United States was without power to issue a supersedeas, unless the court below in error should deny to the appellant, who had fully complied with the statute, his statutory right to a supersedeas.
It thus results that in 1927, when the Radio Act was passed, by virtue of statute and by virtue of rules of court pursuant to statute, an appeal to the Court of Appeals as an appellate judicial body did not operate as a supersedeas except upon bond. And if Congress intended that the Court of Appeals, in the performance of its administrative duties under the Radio Act, should draw upon its judicial powers, clearly Congress intended that such powers should be used only under the limitations theretofore in effect.
Thus, in Hartley v. Vitiello, 113 Conn. 74, 154 A. 255, the court held that a statute pro*672viding for service of process on nonresident motorists must be construed in the light- of an existing procedural statute providing for the continuance of civil actions against nonresident and nonappearing defendants. The' court said (page 82 of 113 Conn., 154 A. 255, 258): “The presumption is that the Legislature, in enacting that law, did it in view of existing relevant statutes, and intended it to be read with them, so as to make one consistent body of law. ‘The general assembly is always presumed to know all the existing statutes, and the effect that its action or non-action will have upon any one of them; and it is always presumed to have intended that effect which its action or nonaetion produces.’ State v. Staub, 61 Conn. 553, 566, 23 A. 924, 927; New York, N. H. & H. R. Co.’s Appeal,. 80 Conn. 623, 635, 70 A. 26; Cordano’s Appeal, 91 Conn. 718, 725, 101 A. 85.”
In the ease of Local Government Board v. Arlidge, [1915] A. C. 120, the procedure of administrative appeals received illuminating discussion by the House of Lords. The opinions indicate that the Legislature, in. intrusting to an existing administrative body specific appellate duties, is deemed to have adopted the procedure theretofore established by that body.
Since the stay order in question was made without any security whatever, its issue was necessarily not in the exercise of any power inherent in the Court of Appeals in its judicial capacity. This brings us back to the question considered in my earlier opinion as to whether, under the Radio Act of 1927, the power to stay without bond is necessarily to be implied as existing in the Court of Appeals functioning as -an administrative agency.
As to this, it seems to me that the force of my earlier opinion is unimpaired by the plaintiff’s contention. Indeed, it would seem that the limitations imposed by law and by rule of court upon the effect of an appeal as a supersedeas confirm my earlier conclusion.
And so I am constrained to conclude that the stay order in question was not issued in the performance of a judicial function for the reasons set forth above; and that its issue as an implied incident to an -administrative function was in excess of any power vested in the Court of Appeals under the Badio Act of 1927.
The decision heretofore made, I must decline to alter.